Exhibit 10.25

 

AMENDMENT

TO

CAREMARK RX, INC. 1994 STOCK INCENTIVE PLAN

EFFECTIVE NOVEMBER 15, 2000

 

The Caremark Rx, Inc. 1994 Stock Incentive Plan (the “Plan”) is hereby amended
as follows:

 

1. Amendments Regarding Transferability of Options. Section 7(e)(iii) of the
Plan is hereby deleted in its entirety.

 

Section 9(k)(2) of the Plan is hereby amended by deleting Section 9(k)(2) in its
entirety and substituting the following new Section 9(k)(2) therefor:

 

(2) Nonqualified Stock Options. No Nonqualified Stock Option granted under the
Plan may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent not prohibited by any statute, rule
or regulation applicable to the Plan, the Nonqualified Stock Options or the
registration with the Securities and Exchange Commission of the Common Stock to
be issued upon exercise of the Nonqualified Stock Options, the Committee may, in
its discretion, authorize all or a portion of Nonqualified Stock Options granted
to an Eligible Employee to be on terms which permit transfer by such Eligible
Employee to (i) the spouse, children or grandchildren of the Eligible Employee
(“Immediate Family Members”), (ii) a trust or trusts for the exclusive benefit
of such Immediate Family Members, or (iii) a partnership in which such Immediate
Family Members are the only partners, provided that (x) the Stock Option
Agreement pursuant to which such Nonqualified Stock Options are granted must be
approved by the Committee, and must expressly provide for transferability in a
manner consistent with this Section; and (y) subsequent transfers of transferred
Nonqualified Stock Options shall be prohibited except those by will or the laws
of descent and distribution. Following transfer, any such Nonqualified Stock
Options

 

1



--------------------------------------------------------------------------------

shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of this Plan, the term
“Eligible Employee” shall be deemed to refer to the transferee. The events of
termination of employment shall continue to be applied with respect to the
original Eligible Employee following which the Nonqualified Stock Options shall
be exercisable by the transferee only to the extent, and for the periods
specified in Section 7(c). Notwithstanding the foregoing, should the Committee
provide that Options granted be transferable, the Company by such action incurs
no obligation to notify or otherwise provide notice to a transferee of early
termination of the Option. In the event of a transfer, as set forth above, the
original Eligible Employee is and will remain subject to and responsible for any
applicable withholding taxes upon the exercise of such Options.

 

2. Effective Date. The effective date of this Amendment shall be November 15,
2000.

 

3. Miscellaneous.

 

(a) Capitalized terms not otherwise defined herein shall have the meanings given
them in the Plan.

 

(b) Except as specifically amended hereby, the Plan shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to the Caremark Rx,
Inc. 1994 Stock Incentive Plan to be executed as of the Effective Date.

 

CAREMARK RX, INC.

--------------------------------------------------------------------------------

Sara J. Finley, Corporate Secretary

 

2